Citation Nr: 1107587	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include chronic obstructive pulmonary disease (COPD), on a direct 
basis and as secondary to in-service exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on appeal.  

The September 2006 rating decision denied service connection for 
COPD and right foot condition.  In October 2006, the Veteran 
filed a notice of disagreement (NOD) in which he discussed 
experiencing breathing problems while in service.  Based on this 
NOD, the Decision Review Officer (DRO) only adjudicated the 
matter of entitlement to service connection for COPD in the 
August 2007 Statement of the Case (SOC).  In the September 2007 
substantive appeal, the Veteran marked that he only wished to 
appeal the issue listed in his SOC.  He also indicated that he 
wished to have a hearing at a local VA office before a member of 
the Board.  

A May 2008 Report of Contact slip reflects that the RO contacted 
the Veteran via telephone to clarify the issues on appeal, and 
the Veteran requested that the RO only continue the appeal for 
his breathing problems.  When asked if he still desired a Board 
hearing, the Veteran stated that he wished to have his case 
forwarded directly to the Board.  A letter was sent to the 
Veteran in May 2008 informing him that the issue of entitlement 
to service connection for a right foot condition, as well as his 
request for a hearing before the Board were both withdrawn from 
appeal.  The Veteran has not indicated that he disagreed with 
either of these withdrawals.  Accordingly, the Board will accept 
the claim for service connection for a right foot disability as 
having been withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  There is no objective evidence to corroborate the Veteran's 
assertion that he was exposed to asbestos during his period of 
active service.  

3.  A chronic respiratory disorder, to include COPD, was not 
shown in active duty or indeed until many years thereafter and 
has not been found to be causally or etiologically related in any 
way to such service.  


CONCLUSION OF LAW

The Veteran's respiratory disorder, to include COPD, was not 
incurred in or aggravated by his military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran 
letters in October 2005 and March 2006 prior to the appealed 
September 2006 rating decision.  Therefore, the timing 
requirement of the notice has been met and to decide the appeal 
would not be prejudicial to the claimant.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

Specifically, the October 2005 letter apprised the Veteran of 
what the evidence must show to establish entitlement to the 
benefit sought, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or information 
was needed from him, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The March 2006 letter provided the Veteran 
with notice of the type of information and evidence necessary to 
establish a disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds 
that, in the present appeal, VA has complied with its duty to 
notify the Veteran.  

Further review of the claims folder indicates that the RO made 
several attempts to obtain the Veteran's service treatment 
records in its entirety.  Initially, VA attempted to obtain the 
Veteran's service treatment records from the National Personnel 
Records Center (NPRC), but was unable to secure these records.  A 
September 2005 Request for Information under PIES (Personnel 
Information Exchange System) code M01 returned no records with 
instructions for future requests to be addressed to PIES code 
M05.  The above-referenced response also stated that the records 
could not be identified based on the information furnished.  In 
October 2005, the RO narrowed its search and made a formal 
request for the Veteran's active duty inpatient clinical records 
from the Fort Leonard Wood and Fort Richardson Army Hospitals, 
under PIES Code C01.  This request for information also returned 
no records, and indicated that the clinical records would have 
been part of the Veteran's Personnel Jacket which could not be 
located due to fire-related causes.  The above-referenced 
response also contained instructions for future requests to be 
addressed to PIES code M05.  

A December 2005 Request for Information under PIES Code 016, 
specifically seeking records pertaining to asbestos exposure and 
jobs the Veteran performed in service, also returned no records 
and stated that the service treatment records could not be 
located due to fire-related causes.  The RO informed the Veteran 
in a March 2006 letter that it was experiencing difficulty in 
obtaining his service treatment records.  The RO explained that, 
due to a 1973 fire at the National Archives and Records 
Administration, the Veteran's service treatment records may have 
been destroyed.  

The Board does acknowledge that the Veteran's complete service 
treatment records are not associated with the claims file.  When 
a claimant's treatment records are lost or destroyed, the VA has 
a "heightened" duty to assist in the development of the claims.  
See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  
See also 38 C.F.R. § 3.159(c).  To help assist the Veteran in 
reconstructing his medical records, the RO asked the Veteran to 
complete a VA NA Form 13075, in order for the RO to verify his 
service dates and character of discharge.  The Veteran completed 
the NA Form 13075 in April 2006, and indicated in the form the 
names of the units he served in, his dates of service, and the 
camps he was stationed at while serving with these units.  He 
also listed the site of his basic training.  Using the 
information the Veteran provided in the April 2006 NA Form 13075, 
the RO made another formal request for his service treatment 
records, Surgeon General Office (SGO) records, medical/dental 
records, and sick and morning reports at the units at which he 
was stationed from November 1, 1954 to January 1, 1955.  A 
request was sent to the NPRC under PIES code M05.  The June 2006 
Request for Information under PIES Code M05 returned no 
information and specifically asked that the Veteran provide the 
complete name of the organization unit he was assigned at time of 
the allegation.  

In August 2006, the RO issued a Formal Finding on the 
Unavailability of Service Records, listing the various attempts 
made to locate the Veteran's records.  According to the 
memorandum, no service personnel records relating to asbestos 
exposure had been received by the RO to date, and all possible 
means of locating the records had been exhausted.  In an August 
2006 letter, the RO informed the Veteran that all efforts to 
obtain the needed military information had been exhausted, 
further efforts were considered futile, and the record was not 
available.  The RO asked that the Veteran furnish copies of his 
service personnel records or any relevant documents he may have 
in his possession and listed alternate documents which the 
Veteran could use as a substitution for service personnel 
records.  It does not appear that the Veteran provided the 
additional evidence requested or any documents, records or 
information in support of his claim.  

Currently, the service treatment records associated with the 
Veteran's claims file consist of his enlistment and separation 
examination reports, dental records and several sick call and 
clinical treatment records.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in obtaining 
his complete service treatment records.  If there is additional 
available evidence to substantiate the Veteran's claim, the RO 
cannot obtain these records without additional and more precise 
information from the Veteran.  Wood v. Derwinski, 1 Vet. App. 190 
(1990) (in which the Court stipulated that the duty to assist is 
not a one way street and that an appellant must do more that 
passively wait for assistance when he/she has information 
essential to his/her claim).  

Accordingly, the Board finds that, in the present appeal, VA has 
complied with its duty to assist the Veteran.  All identified 
service treatment records, and VA medical records pertinent to 
the years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA examination in June 2008 in 
connection with his claim for service connection for a 
respiratory disorder, to include COPD, in accordance with 
38 C.F.R. § 3.159 (c)(4).  The Board finds this VA examination to 
be adequate.  The examiner indicated that the Veteran's claims 
file had been reviewed prior to his examination.  The examination 
also included a review and discussion of the Veteran's existing 
medical records, an interview with the Veteran including a 
discussion regarding his medical history, and a thorough physical 
examination of the Veteran.  Based on the medical evidence of 
record and an evaluation of the Veteran, the examiner provided an 
opinion regarding a nexus between the Veteran's respiratory 
condition and service.  38 C.F.R. § 3.159(c)(4).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.	Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Here, the Veteran contends that he has a current respiratory 
disorder that stems from asbestos exposure during active service.  
The Veteran specifically alleges that, while stationed at Fort 
Leonard Wood, Missouri, one of his assignments involved stripping 
asbestos covered pipes for three to four weeks, and that his 
breathing problems commenced shortly afterwards.  He further 
claims that he was exposed to asbestos in Fort Richardson, 
Alaska, while cleaning and scraping asbestos from the area 
underneath the barracks.  See Veteran's October 2006 Statement 
and January 2011 Appellant's Brief.  The Veteran states that he 
was seen at sick call a number of times for breathing 
difficulties while stationed in Fort Leonard Wood and Fort 
Richardson.  

As previously discussed above, the Veteran's complete service 
treatment records are not available and are presumed destroyed.  
The records associated with the claims file pertaining to the 
Veteran's medical condition during service are his September 1954 
and September 1956 separation examinations, dental records, and 
several sick call treatment notes.  The Board is aware that in 
such situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-of-
the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
considering the evidence of record under the laws and regulations 
as set forth above, the Board concludes that the Veteran is not 
entitled to service connection for a respiratory disorder.  
Because the Veteran's complete service treatment records are 
unavailable for review, the Board must base its decision on other 
available evidence.  

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was that of Construction Machine Operator while 
serving in the U.S. Army.  Turning to the service treatment 
records, his August 1954 enlistment examination lists the 
Veteran's lungs, chest and heart as having no significant 
abnormalities.  Additionally, the Veteran did not report any lung 
condition on his August 1954 report of medical history.  The 
Veteran was seen at sick call on January 18, 1955 and evaluated 
for nausea, vomiting and a throat infection.  A January 22, 1955 
follow up sick call note reflects the Veteran was diagnosed with 
an upper respiratory infection.  The remainder of his service 
treatment records are clear for complaints, treatment or 
diagnosis of any respiratory problems, and his September 1956 
separation examination describes his lungs and chest as normal 
and reflects a physical profile of 1.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile 
reflects the overall physical and psychiatric condition of the 
Veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in military service).  Therefore, the 
available evidence contemporaneous with service shows the Veteran 
was not suffering from any type of respiratory disease upon 
separation.  

With respect to the Veteran's contention that his respiratory 
disorder is secondary to asbestos exposure while stationed in 
Fort Leonard Wood, Missouri, and Fort Richardson, Alaska, the 
Board finds that there is no evidence in the Veteran's records to 
support this assertion.  There is no specific statutory or 
regulatory guidance with regard to claims for service connection 
for asbestosis or other asbestos-related diseases.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter 
"M21-1MR").  Also, an opinion by VA's Office of General Counsel 
discusses the development of asbestos claims.  VAOPGCPREC 4-00.  

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
M21-1MR contains guidelines for the development of asbestos 
exposure cases.  Paragraph (a) lists common materials that may 
contain asbestos including steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire-
proofing materials, and thermal insulation.  

Paragraph (b) in essence acknowledges that inhalation of asbestos 
fibers can result in fibrosis, the most commonly occurring of 
which is interstitial pulmonary fibrosis or asbestosis.  Inhaling 
asbestos fibers can also lead to pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  

Paragraph (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and those 
who do not die from cancer often die from heart failure secondary 
to cor pulmonale.  Also of significance is that disease-causing 
exposure to asbestos may be brief, and/or indirect.  

Paragraph (d) states that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or more 
years between the first exposure and the development of the 
disease.  

Paragraph (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea on 
exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late stages, 
and pulmonary function impairment and cor pulmonale that can be 
demonstrated by instrumental methods.

Paragraph (f) indicates that some of the major occupations 
involving exposure to asbestos include mining; milling; work in 
shipyards; insulation work; demolition of old buildings; 
carpentry and construction; manufacture and servicing of friction 
products, such as clutch facings and brake linings; and 
manufacture and installation of products, such as roofing and 
flooring materials, asbestos cement sheet and pipe products, and 
military equipment.

Paragraph (g) notes that high exposure to asbestos and high 
prevalence of disease have been noted in insulation and shipyard 
workers.  During World War II, several million people employed in 
U.S. shipyards and U.S. Navy veterans were exposed to chrysotile 
products as well as amosite and crocidolite since these varieties 
were used extensively in military ship construction.  

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency and exposure 
information pertinent to the veteran.  

In this case, the record shows that the RO complied with M21- 1MR 
procedures.  The RO sent the Veteran a letter in August 2006 
requesting dates and places that the Veteran was exposed to 
asbestos in service, the method of exposure, the names of other 
service persons with him at the time of exposure, his 
organization and rank at the time of each exposure, his complete 
employment history pre-and post-service, and medical evidence 
that shows the diagnosis of the disease caused by asbestos.  

As previously noted, the Veteran's service treatment records are 
devoid of any complaints, diagnoses, or treatment for a chronic 
lung condition.  While the Veteran was treated once for a throat 
infection and once for an upper respiratory infection during a 
follow-up treatment visit, the service treatment records do not 
indicate that he was diagnosed with a chronic lung and/or 
respiratory condition.  To the contrary, the evidence indicates 
that the respiratory symptoms experienced during active duty 
service were of an acute and transitory nature.  Moreover, the 
first diagnoses pertaining to this claim were not made until 
decades after the Veteran's service.  

Indeed, the first post-service medical evidence of record 
indicating that the Veteran suffered from a respiratory condition 
is dated in November 1999, over 43 years after his separation 
from service.  During this particular evaluation, the Veteran 
underwent an X-ray of this chest at the VA, the results of which 
showed pulmonary hyperinflation and chronic changes in the lungs.  
The Veteran continued to seek care and treatment for his 
respiratory condition at the VA medical center.   The records 
reflect he underwent a CT scan of his chest in December 1999, and 
the impression derived therefrom shows severe emphysema without 
consolidation, and "multiple lung nodules with two prominent 
lung nodules in the right middle lobe measuring less than five mm 
a piece."  An August 2002 CT scan of the chest shows the 
impression of extensive COPD, as well as a few scattered 
subpleural noncalcified nodules "which are stable with a new 
approximately 5 mm noncalcified subpleural nodule in the right 
middle lobe."  An April 2003 VA treatment notes reflects an 
assessment of severe COPD and hypoxemia on exertion.  The Veteran 
was later seen at the VA pulmonary clinic in March 2004, during 
which he admitted his history of tobacco abuse and that he just 
quit two years prior.  Based on his assessment, the physician 
described the Veteran's COPD as stable, but requiring oxygen with 
exertion.  During an August 2005 VA treatment visit, the 
attending physician noted the Veteran's medical history of COPD 
and asbestosis.  A subsequent August 2005 X-ray report reflects 
the impression of moderately severe emphysema without acute 
change.  

The majority of the remaining VA treatment records continue to 
reflect a diagnosis of COPD.  Report of the January 2006 Chest X-
ray reflects emphysematous and chronic changes of both lungs with 
calcified granulomas.  Pulmonary Function Test (PFT) results 
dated in February 2006 reflect a severe obstructive disease and 
severe hyperinflation and air-trapping.  A June 2006 discharge 
summary indicates the Veteran was hospitalized with a principal 
diagnosis of pneumonia and secondary diagnoses, to include COPD 
exacerbation, as well as severe obstructive COPD which showed no 
response to bronchodilation.  During his hospitalization, he 
underwent a CT scan of the chest, the findings of which showed 
chronic changes of emphysema, as well as "worsening mixed 
reticular and alveolar opacities in the right middle lobe with 
scattered nodular opacities which may represent pneumonia 
superimposed on chronic changes of emphysema or another 
infectious or inflammatory etiology."  

A January 2007 VA pulmonary outpatient note shows the Veteran was 
seen with complaints of coughing and wheezing.  During this 
treatment visit, the Veteran described his occupational history, 
and relayed how he was exposed to asbestos for several weeks 
during service while cleaning pipes in Missouri and Alaska.  He 
indicated that he drove a truck for an oil company which carried 
gasoline and diesel for twenty one years post-service, and after 
retiring, he worked short periods of time driving different 
vehicles.  During the interview, the Veteran indicated that he 
used to smoke one pack a week for forty-two years, but quit eight 
years prior.  The physician's impression was that the Veteran had 
stage IV COPD and hypoxemia.  

As a preliminary matter, the Board acknowledges the medical 
evidence indicating that the Veteran may have a pulmonary 
disability related to exposure to asbestos.  Findings from the 
August 2002 CT chest scan showed a few scattered subpleural 
noncalcified nodules, and the August 2005 VA treatment note 
reflects the Veteran's medical history of asbestosis, which are 
noted in M21-MR to be potential results of inhalation of asbestos 
fibers.  Additionally, the medical records contain evidence of 
emphysema.  However, there is no persuasive evidence that these 
findings are related to asbestos exposure during service.  

As previously noted above, the Veteran's DD 214 indicates that he 
served as a Construction Machine Operator during active duty, a 
position not typically associated with exposure to asbestos.  
Additionally, there is no objective evidence that the Veteran was 
exposed to asbestos while fulfilling his duties in service.  
Although the Veteran is competent to report that he helped clean 
pipes and the area underneath the barracks while stationed in 
Fort Leonard Wood and Fort Richardson, he is not competent to 
report that he was exposed to asbestos from these activities, as 
he does not have the requisite knowledge to make this 
determination.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Further, there 
is no indication by objective evidence of exposure to asbestos 
during service.  

The Board observes that the RO, in an attempt to corroborate the 
Veteran's assertion of asbestos exposure while performing his 
duties in service, conducted several exhaustive searches for the 
Veteran's service records but was unable to locate his personnel 
records.  In an August 2006 letter, the RO suggested that the 
Veteran send alternate documents which could serve as substitutes 
for his service personnel records, and listed various types of 
documents which would suffice.  The Veteran did not provide any 
additional information or records to help substantiate his 
assertions.  Thus, exposure to asbestos during service has not 
been shown.  

Furthermore, the competent medical evidence of record does not 
relate the Veteran's respiratory condition to service.  The 
Veteran was afforded a VA examination in June 2008, during which 
the examiner reviewed the Veteran's claims file and medical 
history.  The examiner particularly took note of the Veteran's 
January 2007 Chest X-ray report, the results of which showed 
fairly extensive chronic lung disease with no apparent active 
component.  The examiner also took note of the February 2006 PFT 
findings and the June 2006 CT scan of the chest.  During the 
evaluation, the Veteran reported to have COPD and emphysema as a 
result of asbestos exposure in service.  Upon physical 
examination, the examiner noted that the Veteran displayed 
decreased breathing sounds and dyspnea at rest.  Based on his 
review of the medical records and physical examination of the 
Veteran, the examiner diagnosed the Veteran with severe COPD and 
concluded that this was etiologically related to the Veteran's 
years of tobacco and cigarette smoking.  

The examiner explained that it was unlikely that an upper 
respiratory infection, which was treated and resolved in service, 
would subsequently cause COPD.  He also noted that he was unable 
to locate medical evidence of asbestosis of the lung after 
reviewing the PFTs, chest X-ray reports and CT scan of the chest.  
The examiner elucidated that the absence of continuity of 
symptoms or treatment for a chronic respiratory condition 
following discharge from service would not be usual in the 
presentation of COPD related to a long history of tobacco use.  
(Given the examiner's conclusion that the Veteran's respiratory 
condition is not related to his service, and the general context 
of the June 2008 VA opinion, it appears the examiner meant to 
write "unusual" rather than "usual" in the statement above.)  
According to the examiner, many patients will not seek medical 
treatment "until their breathing status/pulmonary status has 
deteriorated to a point where there are functional problems" and 
in many cases, this takes years to occur.  The examiner 
ultimately concluded that "[a] long history of cigarette smoking 
is by far the most common and most likely cause of the currently 
seen COPD."  

The Board finds the June 2008 VA opinion to be highly probative, 
as it is based on a discussion with the Veteran regarding his 
medical history and current condition, a complete review of the 
medical records, and a thorough physical examination.  The 
opinion is also consistent with the other evidence of record and 
is supported by a detailed rationale.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.)  
Furthermore, the opinion was obtained from a licensed physician 
rather than a lay person.  

The Board does acknowledge the Veteran's statement that he was 
exposed to asbestos during service and has suffered from 
respiratory problems since.  As previously mentioned above, 
competent lay evidence is evidence provided by a person who has 
personal knowledge (that is, that he/she actually observed; 
derived from his/her own senses) of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
Veteran can also attest to factual matters on which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, while lay persons may provide competent 
testimony as to that which can be observed and visible symptoms 
and manifestations of a disorder, they are not considered 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
because they lack the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  While the Veteran is competent to report 
experiencing breathing difficulties in service, he is not 
competent to relate his current disability to service.  

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  The Veteran is clearly 
competent to report observations as to his condition.  38 C.F.R. 
§ 3.159; see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).  However, in view of the 
available contemporaneous evidence, the post-service medical 
records which are negative for any complaints, treatment or 
diagnosis of a respiratory disorder for over forty-three years 
after service, and the lack of any evidence reflecting that the 
Veteran had asbestos exposure in service, the Board does not find 
the Veteran's current assertions to be credible.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, 
the lack of contemporaneous medical records is something that the 
Board can consider and weigh against a Veteran's lay evidence.  
Id.  In this case, although the Veteran contends that his lung 
condition arose as a result of an event in service, this claim is 
not supported by the contemporaneous evidence of record.  Indeed, 
the September 1956 separation examination reports actually show 
the Veteran's lungs and chest to be in normal condition and that 
he had a physical profile of 'P1'.  The Board finds the 
contemporaneous evidence of record to be more credible than the 
Veteran's current assertions.  

Essentially, the Veteran's contention that he has been exposed to 
asbestos in service and suffers from a respiratory disorder as a 
result, is not supported by the objective medical evidence of 
record.  The objective medical evidence of record reflects no 
evidence of continuing symptomatology during the years following 
the Veteran's discharge from service so as to establish a link to 
service on the basis of continuity of symptoms.  As previously 
noted, the first post-service medical evidence of record focusing 
on the Veteran's respiratory condition was a VA chest X-ray 
report dated in November 1999, over forty-three years after his 
separation from service.  The first post-service medical evidence 
of record actually indicating that the Veteran suffers from COPD 
was in August 2002, nearly forty-six years after the Veteran's 
separation from service.  According to the Veteran's claim he has 
experienced chronic lung problems since his military service.  
These assertions are unsupported by the medical evidence of 
record, and the Veteran has not provided any additional 
supportive medical evidence to show he suffers from a respiratory 
disorder as a result of service.  

While the Board does not doubt the sincerity of the Veteran's 
belief that his respiratory condition is due to service, the 
record discloses a forty-three year gap between the Veteran's 
separation from service and the first evidence of record showing 
that the Veteran suffered from a respiratory condition.  In 
addition, there is no evidence to support the assertion that the 
Veteran's respiratory condition is due to asbestos exposure 
during service-or indeed is in any other way related to his 
active duty.  While the Board finds that it is possible that the 
Veteran was exposed to asbestos during service, the lack of any 
evidence substantiating his assertions diminishes the reliability 
of his statements, and the Board does not find the Veteran to be 
credible on the events he described.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a respiratory disorder, to include COPD.  See 38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board concludes that service connection for 
respiratory disorder, to include COPD, is not warranted.


ORDER

Entitlement to service connection for a respiratory disorder, to 
include COPD, on a direct basis and as secondary to in-service 
exposure to asbestos, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


